[Cite as State v. Starr, 2016-Ohio-2689.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                            LAKE COUNTY, OHIO


STATE OF OHIO,                                       :      OPINION

                 Plaintiff-Appellee,                 :
                                                            CASE NO. 2015-L-113
        - vs -                                       :

WILLIAM V. STARR, III,                               :

                 Defendant-Appellant.                :


Criminal Appeal from the Lake County Court of Common Pleas.
Case No. 14 CR 000968.

Judgment: Affirmed.


Charles E. Coulson, Lake County Prosecutor, and Teri R. Daniel, Assistant Prosecutor,
Lake County Administration Building, 105 Main Street, P.O. Box 490, Painesville, OH
44077 (For Plaintiff-Appellee).

Charles R. Grieshammer, Lake County Public Defender, and Vanessa R. Clapp,
Assistant Public Defender, 125 East Erie Street, Painesville, OH 44077 (For
Defendant-Appellant).



TIMOTHY P. CANNON, J.

        {¶1}     Appellant, William V. Starr, III, appeals the judgment of the Lake County

Court of Common Pleas sentencing appellant to four years in prison, to be served

consecutive to an 18-month sentence from Cuyahoga County. Based on the following,

we affirm.
       {¶2}    Appellant pled guilty to one count of Attempted Felonious Assault, a felony

of the third degree, in violation of R.C. 2923.02(A) and 2903.11(A)(1), and Obstructing

Official Business, a felony of the fourth degree, in violation of R.C. 2921.31, stemming

from an incident that occurred on December 13, 2014.

       {¶3}    The trial court sentenced appellant to a jointly-recommended sentence of

four years in prison: 36 months on the Attempted Felonious Assault count and 12

months on the Obstructing Official Business count.

       {¶4}    Appellant requested this term of imprisonment to run concurrent to an 18-

month prison term he was serving from Cuyahoga County Court of Common Pleas, but

the trial court ran the sentence consecutive to the Cuyahoga County sentence.1

       {¶5}    Appellant appealed and as his sole assignment of error alleges:

       {¶6}    “The trial court erred by sentencing the defendant-appellant to a prison

sentence consecutive to a sentence from a different county.”

       {¶7}    Ohio’s felony-sentencing scheme allows judges to exercise discretion

within established statutory bounds. State v. Ries, 11th Dist. Portage No. 2008-P-0064,

2009-Ohio-1316, ¶13, citing State v. Mathis, 109 Ohio St.3d 54, 2006-Ohio-855,

paragraph three of the syllabus. Despite having significant latitude, sentencing courts

are required to follow statutory direction in choosing a prison term. State v. Belew, 140

Ohio St.3d 221, 2014-Ohio-2964, ¶10 (Lanzinger, J., dissenting).

       {¶8}    R.C. 2953.08(G) governs felony sentencing issues on appeal and

provides:

               (2) The court hearing an appeal under division (A), (B), or (C) of
               this section shall review the record, including the findings

1. Appellant pled guilty to Case Number CR14582895A, charges of Gross Sexual Imposition and
Abduction in November 2014 and was sentenced in January 2015.


                                                2
              underlying the sentence or modification given by the sentencing
              court.

              The appellate court may increase, reduce, or otherwise modify a
              sentence that is appealed under this section or may vacate the
              sentence and remand the matter to the sentencing court for
              resentencing. The appellate court’s standard for review is not
              whether the sentencing court abused its discretion. The appellate
              court may take any action authorized by this division if it clearly and
              convincingly finds either of the following:
              (a) That the record does not support the sentencing court’s findings
              under division (B) or (D) of section 2929.13, division (B)(2)(e) or
              (C)(4) of section 2929.14, or division (I) of section 2929.20 of the
              Revised Code, whichever, if any, is relevant;
              (b) That the sentence is otherwise contrary to law.

       {¶9}   On appeal, appellant argues the trial court erred in ordering his sentence

to run consecutive to the sentence he was serving from Cuyahoga County. Because

we find the trial court satisfied the requisite R.C. 2929.14(C)(4) findings, we disagree.

       {¶10} R.C. 2929.41, which governs the imposition of multiple sentences,

provides, in pertinent part: “[e]xcept as provided in * * * division (C) of section 2929.14, *

* * a prison term, jail term, or sentence of imprisonment shall be served concurrently

with any other prison term, jail term, or sentence of imprisonment imposed by a court of

this state[.]” R.C. 2929.41(A) (emphasis added). R.C. 2929.14(C)(4) provides that a

trial court may require an offender to serve consecutive prison terms if it finds

              that the consecutive service is necessary to protect the public from
              future crime or to punish the offender and that consecutive
              sentences are not disproportionate to the seriousness of the
              offender’s conduct and to the danger the offender poses to the
              public, and if the court also finds any of the following:

              (a) The offender committed one or more of the multiples offenses
              while the offender was awaiting trial or sentencing, was under a
              sanction imposed pursuant to section 2929.16, 2929.17, or 2929.18
              of the Revised Code, or was under post-release control for a prior
              offense.


                                              3
             (b) At least two of the multiple offenses were committed as part of
             one or more courses of conduct, and the harm caused by two or
             more of the multiple offenses so committed was so great or unusual
             that no single prison term for any of the offenses committed as part
             of any of the courses of conduct adequately reflects the
             seriousness of the offender’s conduct.

             (c) The offender’s history of criminal conduct demonstrates that
             consecutive sentences are necessary to protect the public from
             future crime by the offender.

       {¶11} Although a trial court must make the statutory findings to support its

decision to impose consecutive cases, it has no obligation to set forth its reasons to

support its findings as long as they are discernible in the record. State v. Bonnell, 140

Ohio St.3d 209, 2014-Ohio-3177, ¶28-29; State v. Jenkins, 8th Dist. Cuyahoga No.

101899, 2015-Ohio-2762, ¶9. Failure to make the R.C. 2929.14(C)(4) findings at the

sentencing hearing and incorporate them into the judgment entry of sentence renders

the sentence contrary to law. Bonnell at ¶37.

       {¶12} Here, the trial court found that consecutive sentences were warranted,

stating:

             So based on the record here I find that Mr. Starr is not amenable to
             community control and therefore on amended Count 1 I’m imposing
             a sentence of 36 months at the Lorain Correctional Institution. On
             Count 2, I’m imposing a sentence of 12 months at the Lorain
             Correctional Institution consecutive to the term in Count 1 and * * *
             the sentence in this case shall be consecutive to the Cuyahoga
             County case which is CR14582895A.

             I find that in addition to the arguments of counsel that consecutive
             sentences are necessary to protect the public from future crime and
             to punish the offender and that consecutive sentences are not
             disproportionate to the seriousness of the defendant’s conduct and
             to the danger he poses to the public because one of the big
             concerns here is in the last 20 months the propensity for violence
             that Mr. Starr has exhibited as I said earlier * * * this offense which
             occurred in December of [2014] occurred while, after Mr. Starr
             plead guilty in Cuyahoga County but had not yet been sentenced in



                                            4
              Cuyahoga County, plead guilty in November of [2014] and was
              sentenced in January of [2015] so this occurred smack in the
              middle of him awaiting sentencing. I find that the defendant’s
              history of criminal conduct demonstrates that consecutive
              sentences are necessary to protect the public from future crime by
              the defendant.

       {¶13} Based on a review of the record, we find the trial court satisfied the

requisite R.C. 2929.14(C)(4) findings in this case both at the sentencing hearing and in

its entry, and its findings are supported by the record.

       {¶14} Appellant’s sole assignment of error is without merit.

       {¶15} The decision of the Lake County Court of Common Pleas is affirmed.




CYNTHIA WESTCOTT RICE, P.J.,

THOMAS R. WRIGHT, J.,

concur.




                                             5